Citation Nr: 1631604	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 2011 for the assignment of a 100 percent disability rating for loss of use of both hands.  

2.  Entitlement to an effective date prior to December 15, 2011 for the grant of special monthly compensation (SMC) at the level of R-1 based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to October 1972.  

These matters come to the Board of Veterans' Appeals (Board) from October 2012 and January 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On December 16, 2003, the RO received the Veteran's formal claim of service connection for residuals of a cervical spine surgery to include paralysis.  Service connection was established as of June 9, 2003.

2.  Prior to December 15, 2011, the Veteran had diminished function in both hands; notably, the earliest ascertainable date that it is as likely as not that he would have been equally well served by amputation and the use of suitable prosthetic appliances is May 23, 2008, when the evidence shows that his condition resulted in quadriplegia.  


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for the grant of a 100 percent disability rating for loss of use of both hands have been met from May 23, 2008, but no sooner.  38 U.S.C.A. §§ 1114(k), 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 3.400, 4.63 (2016).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria the grant of special monthly compensation (SMC) at the level of R-1 based on the need for aid and attendance have been met from May 23, 2008, but no sooner.  38 U.S.C.A. §§ 1114(r)(1), 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.400, 4.63 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's disagreement with the effective dates assigned for the grant of a 100 percent disability rating for loss of use of both hands and special monthly compensation (SMC) at the level of R-1 based on the need for aid and attendance, the Board notes that once an underlying claim is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice regarding these claims is required.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements in support of the Veteran's claim; and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations and/or opinions in June 2004, July 2004, and December 2011.  Additionally, the Board has thoroughly reviewed all the evidence in claims file, including numerous private treatment records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims decided herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Dates - Loss of Use/SMC

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

In certain circumstances, the date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2016).  Also, in certain circumstances, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2016).  

Given that the Veteran asserts that his entitlement to earlier effective dates arises from his June 9, 2003 VA cervical spine surgery, the Board has afforded him the benefit of the doubt and construed that as the date of his informal claim for service connection for loss of use of both hands and his related claim regarding SMC.  Id.  

A service-connected disability results in loss or loss of use, for SMC purposes, where an extremity, or a portion thereof, a creative organ, breast, or both buttocks, is/are either anatomically absent or there remains no effective function of the affected body part.  38 U.S.C.A. § 1114(k).  Specifically, SMC will be awarded for the anatomical loss of a hand, or where there is "loss of use" of the hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2); 4.63.  "Loss of use of the hand" means that no effective function remains other than that which would be equally well-served by an amputation stump below the elbow with use of a suitable prosthetic appliance.  Id.; Tucker v. West, 11 Vet. App. 369, 373 (1998).  "Effective function" may include the ability to pick up coins from a table, grasp tools or eating utensils, and fasten clothes.  38 C.F.R. § 3.350(a)(2).  Whether there is loss of use is a question for the Board; the Board may not ask a clinician to determine whether there is "loss of use."  VBA Manual M21-1, IV.ii.2.H.1.b.  However, an examiner may be asked to provide the following: a detailed objective description of remaining function, a quantitative assessment of strength, or a description of any pain that affects use.  Id.  Loss of use of the hand will automatically be held to exist where there is complete ankylosis of two major joints in the upper extremity.  38 C.F.R. §§ 3.350(a)(2)(i)(a); 4.63(a).  

SMC may also be awarded when, as a result of a service-connected disability, the Veteran is so helpless (due to physical or mental incapacity), that he or she requires the regular aid and attendance of another individual to perform the personal functions required in everyday living.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.351(b), 3.352(a).  SMC for aid and attendance may be granted on a schedular or extraschedular basis.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.321(b)(1).  If the service-connected disability which renders the Veteran so helpless as to require the aid of another person is rated as 100 percent disabling, the award of SMC(l) will be on a schedular basis.  

A Veteran qualifies for a higher level of aid and attendance under 38 U.S.C.A. § 1114(r)(1) if the Veteran is in receipt of an SMC(p) rating, see 38 C.F.R. § 3.350(h)(1), and if the Veteran also meets the criteria for regular aid and attendance under 38 C.F.R. § 3.352(a).  The Veteran is in receipt of an SMC (p) rating for his service-connected PTSD with additional service-connected disabilities, including coronary artery disease, hypertension, and claudication of the bilateral lower extremities; the Veteran also currently meets the criteria for regular aid and attendance under 38 C.F.R. § 3.352(a) on account of entitlement under subsection (o) and being in need of regular aid and attendance from December 15, 2011.  As he meets both criteria, the Veteran has been granted SMC for aid and attendance under 38 U.S.C.A. § 1114(r)(1) from December 15, 2011.  

The Veteran is currently in receipt of service connection for loss of use of both hands, rated as 100 percent disabling, from December 15, 2011 based upon the date of a VA aid and attendance examination which showed a definitive finding of loss of use of the bilateral upper extremities.  The December 2011 VA examiner noted paralysis of the Veteran's upper extremities, with very limited usage of the hands to move the joystick on his electric wheelchair, and severe impairment of both upper extremities, with an inability to self-feed, dress and undress, self-bathe, self-groom, and use the toilet.  

The Veteran asserts that he has had loss of use of the hands immediately following his June 9, 2003 cervical spine surgery; therefore, he asserts entitlement to earlier effective dates for the grant of service connection for the loss of use of his hands and the related award of SMC from that date.  The Board has thoroughly reviewed the evidence of record to determine whether it is factually ascertainable that the Veteran experienced loss of use of the hands prior to the current effective date of December 15, 2011.  

A postoperative VA treatment note from June 2003 documents that the Veteran had intact sensation in all extremities.  Subsequent treatment notes in June 2003 likewise document the Veteran's reports that his symptoms of pain and numbness in his hands and arms had improved and resolved.  In July 2003, the Veteran denied having paresthesias in his hands.  

However, in October 2003, the Veteran reported gradual loss of function in his bilateral upper extremities, and a second cervical surgery was performed that same month.  Private treatment records from November 2003 document that the Veteran's shoulder, triceps, biceps, and grip strength were fairly good.  Indeed, he had relatively normal strength in his extremities; however, it was extremely painful for him to move them.  

Private treatment records from February 2004 document that motor strength and reflexes were normal, although later that same month, it was noted that the Veteran had severe pain in his neck worsened with any movement of his neck, shock like paresthesias extending into his arms, and subjective sensation changes in his hands as well as weakness which rendered him essentially inactive and helpless requiring continued assistance in his tasks of daily living.  

In April 2004, a private physician noted the Veteran had been left with severe weakness in both the upper and lower extremities, as well as chronic pain in his neck and his thoracic spine, due to an apparent incomplete cord injury.  

Upon VA spine examination in June 2004, the Veteran reported some burning and numbness, as well as tingling, over both of his upper extremities.  He stated that his hands in particular felt like at TENS unit turned too high.  His wife noted that he had difficulty eating and frequently dropped objects.  The examiner noted that the Veteran had difficulty with sensation, but had not noted any muscular loss or weakness of any single muscle or muscle group.  Upon physical examination, deltoid and biceps strength were good bilaterally, with intact wrist extensors and flexors, and no change in sensation except over the distal portion of both extremities toward the fingers in a non-dermatologic fashion.  The Veteran was able to oppose the distal portion of the thumb with the distal portion of the index finger bilaterally with excellent strength, and he was able to dorsiflex both wrists with excellent strength.  There was no apparent loss of musculature either of the upper or lower extremities on inspection.  The examiner concluded that there was no evidence for incomplete paralysis and no evidence that the Veteran was suffering from any sequelae of decompression surgery.  The examiner's strong opinion was that the Veteran did not have an incomplete paralysis and that none of his complaints are directly related to his cervical spine surgery.  

A letter from a private physician in June 2004 stated that if the VA examiner had based their resulting medical report on VAMC records (such as the Veteran's cervical spine discharge summary), then they were using flawed and/or biased information.  

A July 2004 VA addendum opinion, rendered following a review of the June 2004 VA examination report, noted that the June 2004 examination documented  normal reflexes and normal strength in the lower and upper extremities, which suggested no evidence of myelopathy; however, there were some sensory changes which suggested some central cord dysfunction that was apparently noticeable on evaluations prior to the June 2003 surgery and which was felt to be the same.  The July 2004 VA examiner stated that, assuming the prior VA examiner's evaluation and examination was correct, then her interpretation would be correct, but the July 2004 VA examiner also recommended a neurosurgery evaluation to determine the nature of any changes.  

Private treatment records from November 2004 document the Veteran's complaints of increased numbness in the left hand, greater than the right; the noted impression was to rule out neural compression of the upper extremities.  Later that month, a physical examination was stable, with grossly normal strength in the upper and lower extremities.  Similarly, in December 2004, the Veteran displayed good strength in the upper and lower extremities.  

Subsequent private treatment records from November 2006 document that his physical examination was unchanged from his previous multiple examinations; he remained hyperreflexic at the biceps, but not the triceps, with lumbar and scapular tenderness.  He continued to experience severe neck pain and bilateral upper extremity symptoms with no clear dermatomal or myotomal pattern.  

Beginning with a private treatment note on May 23, 2008, private treatment records thereafter reflect physical examinations and assessments of the Veteran's condition as quadriplegia status post neck surgery.  

A March 2015 letter from his private treating physician states that the Veteran has been 100 percent impaired as a result of his first cervical spine surgery on June 9, 2003.  The physician noted that the Veteran could barely move his head and only minimally move his neck, which resulted in him being completely helpless and dependent upon complete care for 24 hours a day.  

An April 2015 letter from the Veteran's wife states that from the date of his first cervical spine surgery on June 9, 2003, the loss of use of the Veteran's hands was apparent and severe.  

Based on the above, the Board finds that the evidence of record reveals that an informal claim for SMC based on loss of use of the hands was constructively received on June 9, 2003, and the earliest factually ascertainable date that the Veteran was entitled to service connection for loss of use of the hands, and a related award of SMC at the level of R-1 based on the need for aid and attendance due to the loss of use of the hands is May 23, 2008, when private treatment records clearly document that his condition resulted in quadriplegia.  Thus, resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of May 23, 2008 for the grant of a 100 percent disability rating for loss of use of both hands and SMC at the level of R-1 based on the need for aid and attendance due to loss of use of both hands have been met, and to that extent, the claims are granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  





ORDER

An effective date of May 23, 2008, but no sooner, for the grant of a 100 percent disability rating for loss of use of both hands, is granted.  

An effective date of May 23, 2008, but no sooner, for the grant of special monthly compensation (SMC) at the level of R-1 based on the need for aid and attendance, is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


